DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 3/18/2021.
Claim 8 has been cancelled.
Claims 1, 7, 9-10, 12, 17, and 19 have been amended.
The 35 U.S.C. 112 second paragraph rejection to claims 1-20 is withdrawn in view of the Applicant’s amendment. 
Objection to Drawings is withdrawn in view of Applicant’s amendment to claim 12 regarding the objection of the drawings.
Claims 1-7 and 9-20 remain pending and have been examined.

Response to Arguments/Amendments
Applicant's amendment filed on 3/18/2021 necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.
The amendments to independent claims 1, 12, and 19 add limitation about “receiving, by the thread monitor module, an indication of an action to perform to remediate the hung thread based at least in part on the importance class of the thread from the monitoring initialization message”.
New cited reference Chauvet (Chauvet et al., US2007/0233924 – made of record) discloses such recited limitation including debugging a hung thread (testing/determining deadlock processes) and receiving an indication of an action to perform to remediated the hung thread (resolving deadlocked process by canceling/restarting process) based at least in part on the 
Applicant’s arguments filed on 3/18/2021, in particular on page 8, have been fully considered but they are not moot in view of the new ground of rejection presented in this Office action.

Specification
The disclosure is objected to because of the following informalities: 
“the importance claims” in paragraph [0028] should be read as – the importance class --.  
paragraph [0049] discloses information regarding to execution of signal handler, but reference character (i.e., block 640 in Fig.6A) is not mentioned in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term “importance” in claims 1, 12 and 18 is a relative term which renders the claim indefinite.  The term “importance class" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the following prior art rejection, it will be interpreted based on ordinary dictionary meaning (e.g., "the state or fact of being of great significance or value" or “priority level”)

Dependent claims 2-7, 9-11, 13-18, and 20 are also rejected respectively for the same reason as addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-5, 7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (Michael Boucher, US2006/0184842A1) in view of Kochuba (James Kochuba, “Developing a client to determine a hung thread problem”) and Chauvet (Chauvet et al., US2007/0233924 – made of record).
With respect to claim 1, Boucher discloses:
A method for debugging a hung thread, the method comprising:  
2executing a thread monitor module (i.e., “watchdog”, see item 130), wherein the thread monitor module monitors 3for any hung threads within a plurality of executing threads (see, Fig.3, steps 306-310, “Initiate execution of a watchdog…according to the watchdog parameters” and paragraph [0024], “The watchdog setup calls 126 are responsible in part for initiating execution of subroutines to establish the watchdogs 130…”; paragraph [0056], “in general, watchdog threads will be watching for hangs…”);  
4receiving, by the thread monitor module, a monitoring initialization message to 5initiate thread monitoring of a thread of the plurality of executing threads, wherein the 6monitoring initialization message comprises: a thread identifier of the thread (i.e., “Thread ID” – Table 7); an importance class of the thread; and an update 7frequency time period (i.e., “maximum number of heartbeats before assuming that the thread is hung”/”maximum heartbeat interval” – Table 7) 
(See, Fig.3, step 302 “Extract watchdog parameters from the watchdog specifier”; paragraph [0055], “all threads that ask to be watched will be watched from adds that threat and thread information noted above to its watchdog parameter table”  [0044],  “After setting the parameters in the watchdog status table 138, the watchdog setup call 210 initiates execution of a watchdog to watch the code block (and passes to the watchdog the parameters for its parameter table);  
8in response to the monitoring initialization message, commence tracking, by the 9thread monitor module, the thread by determining whether an update message for the thread (i.e., “heartbeat”) has 10been received within the update frequency time period (i.e., “heartbeat interval”) indicated in the monitoring initialization message (see Fig.8, steps 804 – 818, and paragraph [0040], “If a watchdog does not get a heartbeat within the time interval specified by the maximum heartbeat interval, then it assumes that the thread is hung”); 
11receiving, by the thread monitor module from the thread, the update message that indicates 12the thread is not hung (see Fig.8, step 808, “Interval or max heartbeats exceeded?->N, and paragraph [0056], “The heartbeat interval is the maximum amount of time that the thread can go without issuing a heartbeat; if the watchdog does not hear a heartbeat within that time, the watchdog assumes that the thread is hung”);
13determining, by the thread monitor module, that at least the update frequency time 14period has elapsed since the update message has been received from the thread, thereby 15identifying the thread as the hung thread (see Fig.8, step 808, “Interval or max heartbeats exceeded?->Y, and paragraph [0056], “The heartbeat interval is the maximum amount of time that the thread can go without issuing a if the watchdog does not hear a heartbeat within that time, the watchdog assumes that the thread is hung”); 
16in response to determining that at least the update frequency time period has 17elapsed since the update message has been received from the thread, raising a defined signal [on the hung 18thread] (i.e., Fig,8, steps 818-822, “Determine handling action”, “Sending signal to program “/”Invoke handler”).

Boucher discloses the raised defined signal as addressed above, but does not explicitly disclose the raised defined signal is a defined signal on the hung thread, or receiving an indication of an action to perform to remediate the hung thread based at least in part on the importance class of the thread from the monitoring initialization message by the thread monitor module. 
However, Kochuba discloses the defined signal on the hung thread (i.e. “Thread_Hung notification”, see p.2, List 1, “Adding the Thread_Hung notification to filter” and Section 2 “Register a listener”, “The Java client needs to register as listener for the Thread-Hung notification”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kochuba into Boucher the hung thread detecting method. One would have been motivated to do so to raise a defined signal or notification specifically for/on the hung thread as suggested by Kochuba (see p.2, Section 2 “Register a listener”, “The Java client needs to register as listener for the Thread-Hung notification” and List 1, “Adding the Thread_Hung notification to filter…listening only for the filtered notification”).
receiving, by the thread monitor module, an indication of an action to perform to remediate the hung thread based at least in part on the importance class of the thread from the monitoring initialization message.
However, Chauvet discloses the importance class (i.e., “priority level” – paragraph [0052], “determining 410 the lowest priority process including scanning the set of processes detected to be deadlocked…The priority level of a process may be a default priority level or a user assigned priority level”), and receiving, by the thread monitor module, an indication of an action to perform to remediate the hung thread based at least in part on the importance class of the thread from the monitoring initialization message (i.e., Fig.4, steps 410-430, “Determine Lowest Priority Process”, “Cancel Selected Process”, “Restart Cancelled Process”, and paragraph [0052], “The priority level of all processes determined to be in the set of ked processed may compared. The process selected for cancellation may be the process with lowest priority level”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the Chauvet’s teaching into Boucher and Kochuba for resolving the determined hung thread/deadlocked process. One would have been motivated to do so to resolving the deadlock based on the lowest priority level for the shortest wait time (i.e., paragraph [0053], “the processes with the lowest priority level are scanned to select the process that has the shortest wait time”)

With respect to claim 21, Boucher discloses:
2in response to the defined signal being raised on the hung thread, causing a signal 3handler mapped to the signal to be executed [on top of a stack of the hung thread] (see Fig.8, steps 818-822, “Determine handling action”, “Sending signal to program “/”Invoke handler”; paragraph [0046], “A watchdog that checks for progress thus expects to receive heartbeat indicators at least as frequently as given by the heartbeat interval parameter… If either condition is violated (e.g., the maximum number of heartbeats is exceeded), then the watchdog initiates execution of the watchdog handler and passes a pointer to the handler parameters to the handler”). 
Boucher discloses the signal handler (“watchdog handler”) to be executed to “store debugging information” (i.e., paragraph [0047]), but does not explicitly discloses the signal handler to be executed on top of stack of the hung thread.
However, Kochuba discloses the signal handler to be executed on top of stack of the hung thread (i.e., printing stack trace of the hung thread - p.2, sections 2-3 and Listing 1-2, “e.printStack Trace ()” – “Print the error and stack information to the system out location for debug purpose”, “…determining when to execute a thread dump on a potential problem server with hung threads”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kochuba’s handler method into Boucher to execute on top of stack of the hung thread. One would have been motivated to do so to store/print stack information for debugging the hung thread as suggested by Kochuba (i.e., p.2, “Print the error and stack information to the system out location for debug purpose”).

 With respect to claim 31, Kochuba discloses
 registering, with an operating system that executed the thread, the signal handler 3mapped to the signal (i.e., p.2, “1. Create a Java client instance”, “2. Register a Listener”, “3. Handle the event”; “The Java client needs to register as a listener for the Thread-Hung notifications” and “The Notification Listener class defines the handleNotificaiton method for handling JMX event notification determining when to execute a thread dump on a potential problem server with hung threads”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Kochuba into Boucher in order to handle hung thread. One would have been motivated to do so to store/print stack information for debugging the hung thread as suggested by Kochuba (i.e., p.2, “Print the error and stack information to the system out location for debug purpose” and “handling JMX event notification determining when to execute a thread dump on a potential problem server with hung threads”).

With respect to claim 41, Kochuba discloses
obtaining, by the signal handler, a stack trace of the hung thread (i.e., p.2, sections 2-3 and Listing 1-2, “e.printStack Trace()” – “Print the error and stack information to the system out location for debug purpose”).  
One would have been motivated to further incorporate Kochuba into Boucher to store/print stack information for debugging the hung thread as suggested by Kochuba above.

With respect to claim 51, Boucher discloses 1
creating a report on the hung thread  [based on the stack trace] (i.e., paragraph [0047], “The watchdog handler may, as examples, terminate the thread or program, generate a report or display that identifies the error… store debugging information in a log file…”).
Boucher does not explicitly disclose the report on the hung tread is based on the stack trace.
Kochuba discloses creating/printing stack trace information (i.e., p.2, sections 2-3 and Listing 1-2, “e.printStack Trace()” – “Print the error and stack information to the system out location for debug purpose”), 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine the invention of Boucher and Kochuba to create a report on the hung thread based on the stack trace information. One would have been motivated to do so to store/print stack information for debugging the hung thread as suggested by Kochuba (i.e., p.2, “Print the error and stack information to the system out location for debug purpose”).

With respect to claim 71, Boucher discloses:
2outputting, by the thread monitor module, an indication of the hung thread to an 3application being executed (i.e., paragraph [0046-47], “If either condition is violated (e.g., the maximum number of heartbeats is exceeded), then the watchdog initiates execution of the watchdog handler and passes a pointer to the handler parameters to the handler…The watchdog handler may, as examples, terminate the generate a report or display that identifies the error… store debugging information in a log file…”).  

With respect to claim 91, Boucher discloses:
wherein the action 2is to restart an application (i.e., paragraph [0047], “The watchdog handler may, as examples, terminate the thread or program, generate a report or display that identifies the error, reboot a remote machine, store debugging information in a log file, and the like”).  

With respect to claim 101, Boucher discloses:
wherein the action 2is to restart a device on which an application and the hung thread is executing (i.e., paragraph [0047], “The watchdog handler may, as examples, terminate the thread or program, generate a report or display that identifies the error, reboot a remote machine, store debugging information in a log file, and the like.).  

With respect to claim 111, Boucher modified by Kochuba discloses
wherein the thread 2monitor module (“watchdog”/”client instance”) is executed by [a streaming media player] device (i.e., Boucher- “data processing system 100” – see Fig.1 with different hardware and software components,  items 110-144; and “server” in Kochuba). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to understand such thread 

With respect to claims 12-15 and 17-18:
Claims 12-15, 17 and 18 are system version for performing the rejected method as in claims 1-5, 7, and 9-11 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Boucher further discloses the system (i.e., Fig.1,  “data processing system 100”,  items 110-144) including application and thread monitor module executed by the processing system of the device  (i.e., Fig.1, “OS”, “program”, “watchdog”, “memory”, “CPU”). Thus, they also would have been obvious.

With respect to claims 19-20:
Claims 19-20 are computer program products version of the rejected method as in claims 1-2 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above respectively. It is well known in the computer art that such method steps would normally be implemented as computer program and practiced and/or stored on a non-transitory computer readable medium. Boucher further discloses the non-transitory processor-readable medium comprising processor readable instructions (i.e., paragraph [0011], “a computer-readable medium is provided.  The computer-readable medium contains instructions that cause a data processing system to perform a method for adding watchdog support to a program…”). Thus, they also would have been obvious in view of reference teachings above.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher, Kochuba, and Chauvet as applied to claims 5 and 15 above, and further in view of Mccoll (Cameron Mccoll, US2013/0080502A1) 
With respect to claims 6 and 161, Boucher discloses:
outputting the report on the hung thread [via the Internet to a remote diagnostic 3server system] (i.e., paragraph [0047], “The watchdog handler may, as examples, terminate the thread or program, generate a report or display that identifies the error… store debugging information in a log file…”).
The combination of Boucher, Kochuba and Chauvet does not explicitly disclose outputting the report via the Internet to a remote diagnostic server system.
However, Mccoll discloses outputting the report on the hung tread via the Internet to a remote diagnostic server system (i.e., “servers”, Fig.1-3, items 180, 332 –“upload files to servers”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mccoll into Boucher and Kochuba for outputting the report via any networks including via the Internet to any servers/devices including the so called diagnostic uploaded to a server for further analysis”).

With respect to claim 16,
Claim 16 is a system version for performing the rejected method as in claims 6 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Boucher further discloses the system (i.e., Fig.1,  “data processing system 100”,  items 110-144) including application and thread monitor module executed by the processing system of the device  (i.e., Fig.1, “OS”, “program”, “watchdog”, “memory”, “CPU”). Thus, it also would have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hutchison (Hutchison et al., US2003/0023656A1) discloses a method for detecting deadlock threads, and selecting a thread to kill based on priority level.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.


/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192